The Honorable Tom Gean Prosecuting Attorney Twelfth Judicial District Sebastian County Courthouse Fort Smith, Arkansas 72901
Dear Mr. Gean:
This is in response to your request for an opinion concerning "when speedy trial expires in a misdemeanor case appealed from Municipal Court to Circuit Court." In your letter, you note that Rule 28.2(a) of the Arkansas Rules of Criminal Procedure provides in part that "the time for trial shall commence running from the date of arrest." With regard to this provision, you have asked:
  Does this mean that a defendant is entitled to have his appeal in Circuit Court heard within a year of his arrest or does the time for purposes of speedy trial begin anew when a defendant appeals to Circuit Court?
In my opinion, the Arkansas Supreme Court has clearly determined that upon appeal of a municipal court decision to circuit court, the speedy trial period begins to run from the day the appeal is filed in circuit court. Cook v. State, 321 Ark. 641, 906 S.W.2d 681 (1995); McBride v.State, 297 Ark. 410, 762 S.W.2d 785 (1989); see also Whittle v.Washington County Circuit Court, 325 Ark. 136, 925 S.W.2d 383 (1996);McClung v. State, 53 Ark. App. 196, 920 S.W.2d 867 (1996).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh